 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      GIGI LESLIE TOKIN,                               CASE NO. C17-1796 RSM
 9

10                   Plaintiff,                        ORDER ADOPTING REPORT AND
                                                       RECOMMENDATION ON PLAINTIFF’S
11           v.                                        COMPLAINT
12    NANCY BERRYHILL, Acting Commissioner
      of Social Security,
13

14                   Defendants.

15
            This matter is before the Court on Plaintiff’s Objections to Report and Recommendation.
16

17   Dkt. #17. The Report and Recommendation, prepared by United States Magistrate Judge J.

18   Richard Creatura, recommends that the Court affirm the Commissioner of Social Security’s

19   denial of Plaintiff’s application for supplemental security income. Dkt. #16. Defendant responds
20   by merely adopting the arguments of Defendant’s Brief (Dkt. #14) and the reasoning of the
21
     Report and Recommendation (Dkt. #16). Dkt. #18. For the following reasons, the Court adopts
22
     the Report and Recommendation.
23
            Plaintiff sought review of the Commissioner’s decision on the basis that the decision of
24

25   the Administrative Law Judge (“ALJ”) failed to consider relevant testimony and that the legal

26   error required reversal. Dkt. #10. The Report and Recommendation concludes that the ALJ may




     ORDER – 1
     have erred by failing to consider certain testimony, but that any error was harmless. Dkt. #16 at
 1

 2   1–2. Plaintiff’s objection to the Report and Recommendation does not make any new arguments

 3   and instead seeks a de novo review of the Report and Recommendation. Dkt. #17 at 1 (citing 28

 4   U.S.C. § 636(b)(1)).    Plaintiff does not point to any legal errors in the Report and
 5
     Recommendation and merely disagrees with Magistrate Judge Creatura’s conclusions. Upon a
 6
     thorough review of the record, the Court finds that Magistrate Judge Creatura’s Report and
 7
     Recommendation correctly and completely considered the issues. For the reasons stated in the
 8
     Report and Recommendation, the Court is not persuaded by Plaintiff’s rehashing of her earlier
 9

10   arguments.

11          The Court, having reviewed the Report and Recommendation, the objections and
12   briefing, and the remainder of the record, hereby finds and ORDERS that:
13
        1. The Court ADOPTS the Report and Recommendation (Dkt. #16);
14
        2. The Court AFFIRMS the decision of the Commissioner of Social Security pursuant to the
15
            fourth sentence of 42 U.S.C. § 405(g); and
16

17      3. This matter is CLOSED.

18          Dated this 10th day of January 2019.

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26




     ORDER – 2
